Exhibit 2009 INDEPENDENT DIRECTOR DEFERRED STOCK AWARD AGREEMENT Name of Independent Director: This Agreement evidences the grant by Compass Minerals International, Inc., a Delaware corporation (the “Company”) of Deferred Stock to the above-referenced “Director” on April 1, 2009; July 1, 2009; October 1, 2009; and January 1, 2010 (each a “Quarterly Grant Date”) pursuant to the Compass Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to time (the “Plan”).By accepting the Award, Director agrees to be bound in accordance with the provisions of the Plan, the terms and conditions of which are hereby incorporated in this Agreement by reference.Capitalized terms not defined herein shall have the same meaning as used in the Plan. 1.Deferred Stock.The number of shares of Deferred Stock subject to this Agreement shall be determined as of each Quarterly Grant Date and shall be equal to the ratio of (A) the aggregate value of the Director’s fees for the applicable calendar quarter to be paid in the form of Deferred Stock pursuant to Director’s election on Exhibit A attached hereto, to (B) the Fair Market Value per share of Stock as of such Quarterly Grant Date. 2.Accounting for Deferred Stock.The Company shall maintain a separate bookkeeping account (the “Deferred Stock Account”) to reflect the shares of Deferred Stock subject to this Agreement.Such Deferred Stock Account shall be administered in a manner consistent with the Compass Minerals International, Inc. Directors’ Deferred Compensation Plan. 3.Vesting.The Deferred Stock shall be 100% vested at all times. 4.Payment Following Separation.At the time Director ceases to be a member of the Board for any reason, Director shall be entitled to receive payment equal to the number of shares of Deferred Stock subject to this Agreement.Such payment shall be made in whole shares of Stock (with cash for fractional shares) in either (i) a single lump sum or (ii) annual installments over a period of not less than two years nor more than ten years.Director shall designate the form of payment on an election form filed with the Secretary of the Company no later than the close of Director’s taxable year immediately preceding the taxable year with respect to which this Agreement relates. 5.Payment Following Change of Control.Notwithstanding Section 4 or any other provision of the Agreement to the contrary, if a Change of Control of the Company occurs prior to the complete distribution of a Director’s benefit under this Agreement, then any portion of such benefit that has not theretofore been distributed shall be distributed in a single lump sum to Director (or, as applicable, his beneficiary) immediately following the Change of Control. 6.Payment Upon Death; Beneficiary Designation.Director shall have the right to designate a beneficiary who is to succeed to his or her right to receive payments hereunder in the event of death.Any designated beneficiary shall receive payments in the same manner as Director if he or she had lived.In case of a failure of designation or the death of a designated beneficiary without a designated successor, Director’s remaining benefit shall be paid in full to his or her surviving spouse (or if none, Director’s estate) as soon as administratively practicable following Director’s death.No designation of beneficiary or change in beneficiary shall be valid unless it is in writing signed by the Director and filed with the Secretary of the Company. 1 7.Voting and Dividend Rights.Director shall have no voting rights with respect to the Deferred Stock awarded hereunder.Pursuant to Section 8.4 of the Plan, Director shall be entitled to receive Dividend Equivalents with respect to the Deferred Stock subject to this Agreement.Such Dividend Equivalents shall be credited to the Deferred Stock Account as ofthe date the Company pays any dividend (whether in cash or in kind) on shares of Stock in an amount equal to the ratio of (A) the aggregate value of the dividend that would have been payable on the Deferred Stock held by the Director immediately prior to such payment date had the shares of Stock represented by such Deferred Stock been outstanding as of such payment date to (B) the Fair Market Value per share of Stock as of such date.All deferred stock issued in 2008 reflecting dividends on deferred stock (whether previously issued under this Award or otherwise) will be issued under the Plan. 8.Permitted Transfers.
